RESOLUCIÓN
El Juez Presidente, Hon. Federico Hernández Denton, ha concedido a los empleados(as) y funcionarios(as) de la Rama Judicial el viernes 25 de noviembre de 2011, libre con cargo a vacaciones.
A tales efectos, y de acuerdo con nuestra facultad para reglamentar los procedimientos judiciales, al computar los términos dispuestos en las distintas leyes y reglas aplica-bles a los procedimientos y trámites judiciales, se aplicará lo dispuesto por los Arts. 388 y 389 del Código Político de 1902 (1 L.P.R.A. sees. 72 y 73), y se considerará el viernes 25 de noviembre de 2011 como si fuera un día feriado completo. Cualquier término a vencer ese día se extenderá hasta el lunes 28 de noviembre de 2011, próximo día laborable.

Se ordena la inmediata difusión pública de esta Resolución. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Jueza Asociada Señora Pabón Charneco y los Jueces Asociados Señor Rivera García y Señor Feliberti Cintrón no intervinieron.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo